In Re: Gerald L. Ray, James McCurry, Clayton C. Grigg, applying for Certiorari and Writ of Review and For Stay Order to the Court of Appeal, Second Circuit, Numbers 16,060-CW, 16,061-CW 16,062-CW, from the First Judicial District Court, Numbers 299,838, 299,844, 299,845, Parish of Caddo.
Granted. The judgment of the court of appeal is reversed and vacated. The ruling of the district judge of October 5, 1983, (“dismissing, recalling and vacating the TRO’s”) is reinstated.
BLANCHE, WATSON and LEMMON, JJ., dissent.